1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES C. McCURDY,                                ) Case No.: 1:17-cv-01356-LJO-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      ) AMENDED DISCOVERY AND
13          v.                                        ) SCHEDULING ORDER
14                                                    )
     S. KERNAN, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          Plaintiff James C. McCurdy is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           On August 8, 2019, the Court denied Defendants’ motion for summary judgment. Therefore,

20   pursuant to the Court’s June 4, 2019, order, an amended discovery and scheduling order is necessary

21   and the stay of the merit-based discovery shall be lifted.

22   Accordingly, it is HEREBY ORDERED that:

23          1.      The stay of the merits-based discovery is lifted;

24          2.      The deadline to amend the pleadings is September 8, 2019;

25          3.      The deadline for completion of all discovery is December 9, 2019;

26          4.      The deadline for filing of dispositive motions is February 8, 2020; and
27   ///

28   ///

                                                         1
1             5.      All other provision of the Court’s May 28, 2019, discovery and scheduling order

2                     remain in full force and effect.

3
4    IT IS SO ORDERED.

5    Dated:        August 12, 2019
6                                                        UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
